Mr. Justice Blanco Lugo,
with whom Mr. Justice Santana Becerra concurs,
dissenting.
San Juan, Puerto Rico, February 19,1964
This is a typical case of statutory construction in which reasonable men may differ. I would be guilty of intellectual arrogance if I asserted that the majority opinion is wanting of every reasonable basis, for I admit that the conclusion reached therein is noteworthy under the circumstances. However, my dissent refers to the scope to be attributed to § 6 of Art. IX of the Transitory Provisions of our Constitution.
It reads as follows:
“Section 6. Political parties shall continue to enjoy all rights recognized by the election law, provided that on the effective date of this Constitution they fulfill the minimum requirements for the registration of new parties contained in said law. Five years after this Constitution shall have taken effect the Legislative Assembly may change these requirements, but any law increasing them shall not go into effect until after the general election next following its enactment.”
I accept the basic conclusion of the majority opinion to the effect that the minimum requirements for the registration of new parties provided by the law in force when the Constitution went into effect were embodied in § 14 of the Election Law, as amended by Act No. 6 of September 27,1951 (Sp. Sess. Laws, p. 106), that is, those which in cryptical form we have called five percent and. one-half of the electoral precincts. However, it is unquestionable that the constitutional provision is not confined to the question of subsistence as political parties. This is so because, if such theory were to prevail, the second sentence of the constitutional provision *100which prohibits the Legislative Assembly to change “these requirements” until five years after the enactment of the Constitution, and in case it does so in order to increase them, the change could not take effect until after the general elections next following the enactment of the amendatory law, would be meaningless. It was not until the enactment of Act No. 140 of June 30, 1961 that “these requirements” were increased in order to require, among other things, ten percent and three-fourths of the precincts for registration purposes. Thus, we see how the freezing of the requirements, even for subsistence, had the effect — collateral if you prefer to call it that — of freezing also the requirements for the registration of new parties.
The report of the Committee on the Transitory Provisions and General Matters (4 Journal of Proceedings 2627) confirms our position. It reads thus:
“The purpose of the preceding section is not to take away or limit, permanently, the power of the Legislative Assembly to prescribe reasonable rules for the organization of political parties. Nor does it involve the expression of a policy aimed at permitting the proliferation of political parties, but we wish the subsistence of those which, having qualified to continue enjoying the political rights inherent in organized political parties, cast for the office of Governor, under their emblem, a number of votes equivalent to five percent of the votes cast by all the parties for that office. At present this is the minimum requirement in order that the newly organized parties may register and operate as such. The rule which we adopt is not unbending; after five years the Legislative Assembly may change those requirements reducing or increasing them; if they are increased, the law so doing may not take effect until after the next following elections. We are not creating a privilege. All existing parties, and even those which may be organized as long as the rule herein adopted is not changed, shall enjoy the same rights(Italics ours.)
It is necessary to observe the significant references to the power of the Legislative Assembly to prescribe reasonable *101rules for “the organization” of political parties — without exclusive reference to their subsistence — and that “all existing political parties, and even those which may be organized as long as the rule herein adopted is not changed by law,” shall enjoy the same rights. I repeat that if the purpose of the rule were to guarantee exclusively the subsistence of the parties existing in 1951, any reference to the parties which may be subsequently organized would have been unnecessary.
I do not wish to elaborate further on this explanation, since it is probable that the Legislative Assembly, as has been publicly announced, will adopt different rules for the registration of new parties. Truly, it is up to that body, as the most authentic representation of the people, to deal with this problem and to determine its significance for the continued development of a democratic climate in our country.